DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 09/04/2020 for application number 17/012,087. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-15 are presented for examination.

Priority
This application has claimed the benefit of CON Application Number 15/364,268 filed on 11/30/2016, which claims benefit to Chinese Application Number CN201511020581.6 filed 12/30/2015. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/30/2015. It is noted, however, that applicant has not filed a certified copy of the CN201511020581.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Reference Cited but not Used
Hind et al. (US 2008/0134014 A1) – describes a system that incrementally renders content as the content is available.
Bozarth et al. (US 2013/0135215 A1) – describes a system that displays incremental content for electronic books during page transitions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pentikainen et al. (US 2011/0167364 A1) in view of Gittelman et al. (US 2013/0144928 A1).

Regarding claim 1, Pentikainen teaches a method for switching application interfaces, applied to an operating system on a smart terminal device, comprising: 
receiving one interface switching request for a target application [Fig. 4, (402), Para. 59, user activates application from launcher], the interface switching request being used to request the target application to be switched from a current display interface to a target display interface, the target application being a system application installed on the smart terminal device [Fig. 4, (402), Para. 59, activating the application will execute and display the application]; 
acquiring first interface data from the target application for generating the target display interface in response to the interface switching request [Fig. 4, (408), Paras. 37, 39, 59, gathering application binaries (i.e. configuration files) to execute the application and corresponding interfaces]; 
generating a lite interface and switching from the current display interface to the lite interface through a preset transition animation during acquisition of the first interface data [Fig. 4, (410, 412), Paras. 37, 39, 59, generating a transition between the launcher screen and the saved application interface based on the gathered application binaries]; 
generating the target display interface based on the first interface data when the first interface data is acquired completely [Fig. 4, (416), Paras. 39, 59, executing the application binaries to generate the completed application user interface]; and 
substituting the target display interface for the lite interface [Fig. 4, (418), Para. 59, transitioning to the application user interface].  

But, Pentikainen does not explicitly teach generating an intermediate interface based on a part of the first interface data, during the acquisition of the first interface data, after switching to the lite interface, wherein the part of the first interface data is acquired after receiving the interface switching request; substituting the intermediate interface for the lite interface; and substituting the target display interface for the intermediate interface when the target display interface is generated.
However, Gittelman teaches generating a lite interface and switching from the current display interface to the lite interface through a preset transition animation during acquisition of the first interface data [Fig. 5, Paras. 40-43, generating one or more intermediate/lite interfaces based on the acquired page-specific style files and scripts]; generating an intermediate interface based on a part of the first interface data, during the acquisition of the first Fig. 5, Paras. 40-43, generating a first interface upon request using page-specific file information]; substituting the intermediate interface for the lite interface [Fig. 5, Paras. 40-43, generating and substituting a second interface with updated information]; generating the target display interface based on the first interface data when the first interface data is acquired completely [Fig. 5, Paras. 40-43, generating a third interface when all information is completed]; and substituting the target display interface for the intermediate interface when the target display interface is generated [Fig. 5, Paras. 40-43, generating and substituting a third interface (i.e. target interface if all information is available)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the interface switching process of Pentikainen and incorporate the usage of style files when generating intermediate interfaces of Gittelman to allow the system to display content of the target application as it is ready to present information in the format of the target application.
A person having ordinary skill in the art would have been motivated to modify and include the usage of style files when generating intermediate interfaces to allow the user to view the target page content in a format prior to the completion of the download or readiness of the target application creating an efficient and user friendly interface.

Regarding claims 2, 7, and 12, Pentikainen as modified by Gittelman teaches all of the limitations of claim 1 as described above. Pentikainen further teaches wherein the acquiring first Paras. 37, 39, gathering application binaries (i.e. configuration files) to generate the saved application interface and target application interface]. 
Gittelman further teaches wherein the acquiring first interface data for21Attorney Docket044119-8207US02 generating the target display interface comprises: acquiring, with priority, data related to a theme of the target display interface in the first interface data [Fig. 5, Paras. 40-43, generating one or more intermediate/lite interfaces based on the acquired page-specific style files and scripts].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the interface switching process of Pentikainen and incorporate the usage of style files when generating intermediate interfaces of Gittelman to allow the system to display content of the target application as it is ready to present information in the format of the target application.
A person having ordinary skill in the art would have been motivated to modify and include the usage of style files when generating intermediate interfaces to allow the user to view the target page content in a format prior to the completion of the download or readiness of the target application creating an efficient and user friendly interface.

Regarding claims 3, 8, and 13, Pentikainen as modified by Gittelman teaches all of the limitations of claim 2 as described above. Gittelman further teaches wherein the generating a lite interface comprises: generating the lite interface based on the data related to the theme of the Fig. 5, Paras. 40-43, generating one or more intermediate/lite interfaces based on the acquired page-specific style files and scripts].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the interface switching process of Pentikainen and incorporate the usage of style files when generating intermediate interfaces of Gittelman to allow the system to display content of the target application as it is ready to present information in the format of the target application.
A person having ordinary skill in the art would have been motivated to modify and include the usage of style files when generating intermediate interfaces to allow the user to view the target page content in a format prior to the completion of the download or readiness of the target application creating an efficient and user friendly interface.

Regarding claims 4, 9, and 14, Pentikainen as modified by Gittelman teaches all of the limitations of claim 3 as described above. Gittelman further teaches wherein the data related to the theme of the target display interface includes: data related to a background of the target display interface and data related to a style of Action Bar at the top of the target display interface [Paras. 40-43 the page-specific files and scripts having theme (i.e. color, layout, etc.) information].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the interface switching process of Pentikainen and incorporate the usage of style files when generating intermediate interfaces of Gittelman to allow the system to 
A person having ordinary skill in the art would have been motivated to modify and include the usage of style files when generating intermediate interfaces to allow the user to view the target page content in a format prior to the completion of the download or readiness of the target application creating an efficient and user friendly interface.

Regarding claims 5, 10, and 15, Pentikainen as modified by Gittelman teaches all of the limitations of claim 1 as described above. Pentikainen further teaches wherein the generating a lite interface comprises: acquiring a configuration file for the target application, the configuration file comprising preset second interface data [Fig. 4, (412), Paras. 37, 39, 59, application binaries (i.e. configuration file) contains a plurality of information for generating intermediate and target application interfaces]; and generating the lite interface based on the second interface data in the configuration file [Fig. 4, (412), Paras. 37, 39, 59, using the application binaries to generate and display an intermediate user interface].  

Regarding claim 6, Pentikainen teaches an apparatus for switching application interfaces, comprising: 
a processor [Fig. 3, (20), Para. 24, processor]; and 
22Attorney Docket044119-8207US02a memory configured to store instructions executable by the processor [Fig. 3, (40, 42), Para. 27, memory to store instructions to be executed by the processor]; wherein the processor is configured to: 
Fig. 4, (402), Para. 59, user activates application from launcher], the interface switching request being used to request the target application to be switched from a current display interface to a target display interface, the target application being a system application installed on the smart terminal device [Fig. 4, (402), Para. 59, activating the application will execute and display the application]; 
acquire first interface data from the target application for generating the target display interface in response to the interface switching request [Fig. 4, (408), Paras. 37, 39, 59, gathering application binaries (i.e. configuration files) to execute the application and corresponding interfaces]; 
generate a lite interface and switching from the current display interface to the lite interface through a preset transition animation during acquisition of the first interface data [Fig. 4, (410, 412), Paras. 37, 39, 59, generating a transition between the launcher screen and the saved application interface based on the gathered application binaries]; 
generate the target display interface based on the first interface data when the first interface data is acquired completely [Fig. 4, (416), Paras. 39, 59, executing the application binaries to generate the completed application user interface]; and 
substitute the target display interface for the lite interface [Fig. 4, (418), Para. 59, transitioning to the application user interface].  

But, Pentikainen does not explicitly teach generate an intermediate interface based on a part of the first interface data, during the acquisition of the first interface data, after switching to the lite interface, wherein the part of the first interface data is acquired after receiving the interface switching request; substitute the intermediate interface for the lite interface; and 
However, Gittelman teaches generate a lite interface and switching from the current display interface to the lite interface through a preset transition animation during acquisition of the first interface data [Fig. 5, Paras. 40-43, generating one or more intermediate/lite interfaces based on the acquired page-specific style files and scripts]; generate an intermediate interface based on a part of the first interface data, during the acquisition of the first interface data, after switching to the lite interface, wherein the part of the first interface data is acquired after receiving the interface switching request [Fig. 5, Paras. 40-43, generating a first interface upon request using page-specific file information]; substitute the intermediate interface for the lite interface [Fig. 5, Paras. 40-43, generating and substituting a second interface with updated information]; generate the target display interface based on the first interface data when the first interface data is acquired completely [Fig. 5, Paras. 40-43, generating a third interface when all information is completed]; and substitute the target display interface for the intermediate interface when the target display interface is generated [Fig. 5, Paras. 40-43, generating and substituting a third interface (i.e. target interface if all information is available)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the interface switching process of Pentikainen and incorporate the usage of style files when generating intermediate interfaces of Gittelman to allow the system to display content of the target application as it is ready to present information in the format of the target application.


Regarding claim 11, Pentikainen teaches a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a smart terminal device, causes the smart terminal device to perform a method for switching application interfaces, the method comprising: 
receiving one interface switching request for a target application [Fig. 4, (402), Para. 59, user activates application from launcher], the interface switching request being used to request the target application to be switched from a current display interface to a target display interface, the target application being a system application installed on the smart terminal device [Fig. 4, (402), Para. 59, activating the application will execute and display the application]; 
acquiring first interface data from the target application for generating the target display interface in response to the interface switching request [Fig. 4, (408), Paras. 37, 39, 59, gathering application binaries (i.e. configuration files) to execute the application and corresponding interfaces]; 
generating a lite interface and switching from the current display interface to the lite interface through a preset transition animation during acquisition of the first interface data [Fig. 4, (410, 412), Paras. 37, 39, 59, generating a transition between the launcher screen and the saved application interface based on the gathered application binaries]; 
Fig. 4, (416), Paras. 39, 59, executing the application binaries to generate the completed application user interface]; and 
substituting the target display interface for the lite interface [Fig. 4, (418), Para. 59, transitioning to the application user interface].  

But, Pentikainen does not explicitly teach generating an intermediate interface based on a part of the first interface data, during the acquisition of the first interface data, after switching to the lite interface, wherein the part of the first interface data is acquired after receiving the interface switching request; substituting the intermediate interface for the lite interface; and substituting the target display interface for the intermediate interface when the target display interface is generated.
However, Gittelman teaches generating a lite interface and switching from the current display interface to the lite interface through a preset transition animation during acquisition of the first interface data [Fig. 5, Paras. 40-43, generating one or more intermediate/lite interfaces based on the acquired page-specific style files and scripts]; generating an intermediate interface based on a part of the first interface data, during the acquisition of the first interface data, after switching to the lite interface, wherein the part of the first interface data is acquired after receiving the interface switching request [Fig. 5, Paras. 40-43, generating a first interface upon request using page-specific file information]; substituting the intermediate interface for the lite interface [Fig. 5, Paras. 40-43, generating and substituting a second interface with updated information]; generating the target display interface based on the first interface data when the first interface data is acquired completely [Fig. 5, Paras. 40-43, generating a third interface when all information is completed]; and substituting the target display interface for the intermediate interface when the target display interface is generated [Fig. 5, Paras. 40-43, generating and substituting a third interface (i.e. target interface if all information is available)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the interface switching process of Pentikainen and incorporate the usage of style files when generating intermediate interfaces of Gittelman to allow the system to display content of the target application as it is ready to present information in the format of the target application.
A person having ordinary skill in the art would have been motivated to modify and include the usage of style files when generating intermediate interfaces to allow the user to view the target page content in a format prior to the completion of the download or readiness of the target application creating an efficient and user friendly interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179